 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9                                  WESTERN DISTRICT OF WASHINGTON
                                           SEATTLE DIVISION
10

11
     MICHAEL JAMES WILLIAMS,                            Civil No. C20-1397-SKV
12
                       Plaintiff,
13
              vs.                                        ORDER REVERSING COMMISSIONER’S
14                                                       DECISION
     COMMISSIONER OF SOCIAL SECURITY,
15
                       Defendant.
16
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
17
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
18
     sentence four of 42 U.S.C. § 405(g). Upon remand from the court, the Appeals Council will
19
     instruct the Administrative Law Judge (ALJ) as follows, for the period beginning September 6,
20
     2018. The ALJ will reevaluate the medical evidence, including, but not limited to, the opinion of
21
     Shawn Kenderdine, Ph.D. The ALJ will further develop the record and, in accordance with
22
     Social Security Ruling 13-3p, obtain medical expert evidence to reevaluate whether Plaintiff
23
     experienced medical improvement. As warranted, the ALJ will continue the sequential
24

     Page 1         ORDER - [C20-1397-SKV]
 1
     evaluation and obtain vocational expert evidence as needed. The ALJ will issue a new decision
 2
     that adjudicates the claim through the date of the new decision.
 3
              Judgment shall be entered for Plaintiff. Upon proper presentation, the Court will consider
 4
     whether reasonable attorney fees, costs, and expenses should be awarded pursuant to the Equal
 5
     Access to Justice Act, 28 U.S.C. § 2412(d); 28 U.S.C. § 1920.
 6
              DATED this 8th day of July 2021.
 7

 8

 9
                                                           A
                                                           S. KATE VAUGHAN
10                                                         United States Magistrate Judge

11

12   Presented by:

13   s/ Lisa Goldoftas
     LISA GOLDOFTAS
14   Special Assistant United States Attorney
     Office of the General Counsel
15   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16   Seattle, WA 98104-7075
     Telephone: (206) 615-3858
17   Fax: (206) 615-2531
     lisa.goldoftas@ssa.gov
18

19

20

21

22

23

24

     Page 2      ORDER - [C20-1397-SKV]
